PER CURIAM.
Plaintiffs-appellants complain that we committed error in holding Hosea Earl White negligent in the driving of the taxicab involved in the accident under investigation. From a review of the record and of our opinion, it may be stated that our reason for so holding is somewhat brief. We were under the impression that the appeals had been taken on account of the judgment granting unto defendant, plaintiff in recon-vention, damages. However, since ■ the plaintiffs are now complaining of the brevity of the reasons for holding Hosea Earl White guilty of negligence, we state that we find Hosea Earl White’s testimony so full of contradictions and illogical, that we could not give him full credence.. The accident did not happen in the manner and-place as he testified. Had-he been driving carefully and' keeping a :proper lookout, he would have known that defendant Russell had been following for a full block; *262he would have given a signal of his intentions to slow up or stop suddenly. He was as much to’ blame as defendant Russell for the accident. We find no error in so holding him.
As to his complaint that we, by our judgment, assessed the costs on plaintiffs, we say that it was inadvertently done. Our decree is hereby amended so as to order all costs, both appellate and district court, to be paid by the litigants in the proportion of one half, and as thus amended, the applications for rehearing are denied.